Citation Nr: 0802846	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-007 03	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to basic eligibility for VA compensation or 
pension benefits. 


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant does not have any recognized qualifying service 
with the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

On her December 2005 Substantive Appeal (Form VA-9), the 
appellant requested a hearing before a Member of the Board in 
connection with her claim.  The RO contacted the facility 
where the appellant currently resides and was informed that 
the appellant's mental health condition rendered her unable 
to leave the facility at any time.  As a hearing in 
Washington, DC, or any other location prescribed by the 
regulations, is not feasible, the Board will proceed with the 
instant appeal as if the veteran had withdrawn her hearing 
request. See 38 C.F.R. § 20.705.  


FINDING OF FACT

Although advised of the evidence and information necessary to 
establish "veteran" status, there is a complete absence of 
any competent evidence demonstrating that the appellant had 
any military service with any branch of the Armed Forces of 
the United States.


CONCLUSION OF LAW

The appellant lacks qualifying service with the United States 
Armed Forces, and is ineligible for any award of VA 
compensation or pension benefits. 38 U.S.C.A. §§ 101, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.12a, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Following receipt from the appellant's initial claim for VA 
benefits in July 2005, the RO notified the appellant that she 
needed to submit a copy of her Form DD 214 or other 
separation papers.  The July 2005 letter also informed the 
appellant of the information necessary to substantiate her 
claim, the evidence she was responsible to submit, the 
evidence VA would collect on her behalf, and advised her to 
submit any relevant evidence in her possession.  The 
appellant was subsequently provided all of the applicable 
laws and regulations with respect to minimum military service 
requirements in her statement of the case.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that there is no 
evidence of qualifying service and as such no benefits can be 
granted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Therefore, the Board finds that the veteran has 
not been prejudiced by any deficiency in notice.

Further, absent the required certification of service from 
the United States Service Department, which is determinative 
as a threshold matter in the present case, the Board finds 
that there is no reasonable possibility that further 
development of the claim by VA could ever substantiate the 
appellant's claim. 38 U.S.C.A. § 5103A(2); 38 C.F.R. 
§ 3.159(d).

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces. 38 C.F.R. § 3.6. "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force or 
Coast Guard, and includes Reserve components. 38 C.F.R. 
§ 3.1.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or a Certificate of Discharge, with 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces." Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  Service department findings are binding on 
VA for purposes of establishing service in the US Armed 
Forces. Duro v. Derwinski, 2 Vet. App. at 532; see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In the appellant's initial application for VA benefits dated 
in July 2005, she claimed to have service in Vietnam at some 
point prior to 1974.  Significantly, she listed her date of 
birth as May 1975.  The appellant did not specify the branch 
of service she purportedly served with, nor did she specify 
date ranges from which it would be possible to search for 
records from the National Personnel Records Center.  
Furthermore, the appellant listed at least seven names she 
could have served under. Her VA Form 9 provided additional 
names she could have served under, some listed without a 
surname.  

Even after receiving the July 2005 VCAA notice, the appellant 
failed to submit any valid evidence which shows she had 
qualifying service with the United States Armed Forces.  The 
appellant's written statements attesting to service in the US 
Armed Forces simply do not provide any evidence that has been 
able to be used to confirm her reported service.  
Accordingly, there is no legal basis for the appellant to be 
awarded eligibility for VA compensation or pension benefits. 
The appellant's application for benefits must be denied as a 
matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA compensation or 
pension benefits is denied.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


